DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
Status
1.	A restriction requirement was mailed on 9 December 2019.  Applicant's election without traverse of Group II in the reply filed on 10 February 2010 is acknowledged.  The requirement is deemed proper and is therefore made FINAL.  Claims 15-23 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 24-27 and 29 as filed on 10 February 2020 were examined and rejected in an Office action mailed on 4 May 2020.  Applicant responded on 3 August 2020, cancelling claim 25 and adding claim 30.  In a final rejection mailed on 30 October 2020, claims 24, 26-2 and 29-30 were rejected.  Applicant filed an RCE on 28 December 2020, cancelling claim 29.
Claims 24, 26-27 and 30 are examined herein.  Claims 15-23 and 28 remain withdrawn from further consideration.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Withdrawal of Objections and Rejections
2.	The objections to the claims are withdrawn in view of Applicant’s amendments to the claims.
3.	The rejection of claims 24, 26-27 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claim.
4.	The rejection of claims 24, 26-27 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Cigan et al., WO 2015/026886 A1 is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 24, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (2013) Nat Meth 10(4):329-31 in view of Kanchiswamy et al. (2015) .
This is a new rejection.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Using a nuclease system to modify an exon by targeting sites in bracketing introns was known in the prior art.  Zu et al. teaches targeting double-strand DNA breaks to enhance the frequency of homologous recombination of an exon by targeting cleavage sites in introns.  2nd para & Fig. 2.  Kanchiswamy et al. teaches the switch from TALENs to CRISPR because, e.g. “they are easier to design.”  Kanchiswamy et al., p. 489.
Claim 24 is directed at modifying a genome using CRISPR/Cas9 technology.  Parts (a), (b) and (c) of claim 24 represent various embodiments of the CRISPR/Cas9 technology.  The part of the claim after part (c) abstractly specifies the locations of the target sequences as being in a promoter region, an intron, and/or a 3′ -UTR region.  
Claim 24, part (a) requires five components:  
(1) a coding sequence for one sequence-specific nuclease; 
(2) a coding sequence for another sequence-specific nuclease; 
(3) a first target sequence in an intron or promoter; 
(4) a second target sequence in an intron or 3′ -UTR region; and 
(5) a donor vector where the donor vector is an intended replacement sequence. 
In addition to the above teachings of Zu et al. and Kanchiswamy et al., Cigan et al. teaches several experimental details.  
Cigan et al. teaches using CRISPR/Cas9 endonuclease in plants with a guide polynucleotide.  Cigan et al., pp. 25-27.  The Cas9 can be provided by a gene.  Id., p. 3.  Id., p. 40.  Cigan et al. also teaches targeting intron sequences of the EPSPS gene.  Id., p. 165.  The upstream intron selected is the intron of the exon-to-be-modified.  E.g., id., p. 165 and pp. 161-164.  Cigan et al. also teaches generically that the target sites can be located in “an intron, coding sequence, 5' UTRs, 3' UTRs, and/or regulatory regions.”  Id., p. 90.  Furthermore, Cigan et al. teaches two targeting sites in an intron to add an intron-mediated-enhancer element.  Id., pp. 172-73.
Although none of Zu et al., Kanchiswamy et al. or Cigan et al. teaches all the elements of claim 24, It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the above elements to arrive at the method of claim 24.  It is merely a “[s]imple substitution of one known element for another to obtain predictable results.”  E.g. MPEP § 2141(III)(B).  Given the level of skill in the art as of the effective filing date of the claimed invention,  one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 24 is obvious. 
Cigan et al.’s Example 28 utilizes maize and thus claim 26 is obvious.
Cigan et al. teaches targeting rice (e.g. id., p. 55) and thus claim 30 is obvious.
Cigan et al. teaches e.g. Agrobacterium transformation (e.g. pp. 33-34) and thus claim 27 is obvious.

Conclusion
6.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/           Examiner, Art Unit 1663